Reverse and Render; Opinion Filed May 12, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00210-CV

                                STEVEN PHILLIPS, Appellant
                                          V.
                                 TRACI TUCKER, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-03974

                                          OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                    Opinion by Justice Evans
       In this appeal, we address the question of whether a portion of Steven Phillips’s monetary

compensation for wrongful imprisonment under the Tim Cole Act, 1 is lost wages subject to

division as marital property. Phillips contends the trial court erred in awarding his ex-wife Traci

Tucker part of his recovery because: (1) no portion of the amount he was awarded under the Act

is for lost wages, and (2) his right to compensation under the Act did not exist at the time the

parties divorced. For the reasons that follow, we conclude Tucker was not entitled to a portion

of the compensation award Phillips received under the Act. We therefore reverse the trial court

court’s judgment and render judgment that Tucker take nothing on her claims.




   1
     TEX. CIV. PRAC. & REM. CODE ANN. § 103.001–.154 (West 2011 & Supp. 2013).      Before the 2009
amendment, the Act was known as the Texas Wrongful Imprisonment Act.
                                               BACKGROUND

         Steven Phillips and Traci Tucker were married in 1980. Two years later, Phillips was

arrested, convicted, and ultimately incarcerated for certain criminal offenses.                        The parties

divorced in 1992, while Phillips was still in prison. Fifteen years later, Phillips was released

from prison on parole after spending almost twenty-five years in prison. The next year, sixteeen

years after the divorce, Phillips was exonerated by DNA testing. Thereafter, he applied for and

received compensation through the administrative procedure set forth in the Tim Cole Act.

         In February 2010, Tucker sued Phillips for a portion of the compensation he received

under the Act alleging the amount included lost wages related to Phillips’s first nine and three

quarters years in prison before their divorce. Tucker argued that any recovery for lost wages

during the marriage was community or marital property rather than Phillips’s separate property.

She also asserted she was entitled to divide the lost wages award pursuant to sections 9.201–.205

of the Texas Family Code addressing post-decree division of property. After a trial before the

court, the trial court agreed with Tucker and rendered judgment in her favor for $114,459.50 plus

attorney’s fees and expenses. 2 Phillips timely filed this appeal.

                                                   ANALYSIS

         In his sole issue, Phillips asserts the trial court erred as a matter of law in awarding a

portion of his statutory compensation for wrongful incarceration to Tucker. Phillips argues his

compensation award under section 103.052(a) of the Texas Civil Practice and Remedies Code

(entitled Lump-Sum Compensation) was calculated by multiplying the number of years he was

wrongfully imprisoned by $80,000 and did not include any amount for lost wages during the

period of his wrongful incarceration. We agree.
    2
       At trial, Tucker testified that Phillips contracted roofing jobs before he went to prison. An expert witness on
Tucker’s behalf testified to the amount of lost earnings a Dallas area roofer/roofing contractor/manager would have
incurred for the relevant period. But there was no evidence the compensation Phillips received under the Act
included any of these amounts.


                                                        –2–
         The construction of the Act is a question of law that we review de novo. See In re Allen,

366 S.W.3d 696, 703 (Tex. 2012). Our purpose is to effectuate the Legislature’s intent. Id.

When that intent is expressed in unambiguous statutory language and does not lead to absurd

results, the text of the statute controls. See Entergy Gulf States, Inc. v. Summers, 282 S.W.3d
433, 437 (Tex. 2009). When the statutory language is clear and unambiguous, we will not resort

to rules of construction or extrinsic aids to construe the language. City of Rockwall v. Hughes,

246 S.W.3d 621, 625–26 (Tex. 2008). However, even when the statute is unambiguous, we may

consider, among other things, the statute’s objectives, circumstances under which it was enacted,

former statutory provisions, legislative history, and the consequences of a particular construction.

TEX. GOV’T CODE ANN. § 311.023 (West 2005); State v. Hodges, 92 S.W.3d 489, 494 (Tex.

2002).

         The Tim Cole Act provides a person who has been wrongfully incarcerated with an

administrative remedy to seek monetary compensation from the State for the period of wrongful

imprisonment. See In re Blair, 408 S.W.3d 843, 847–48 (Tex. 2013). The compensation scheme

under the Act is essentially liquidated damages for “the wrong done in the State’s name” based

on time served. See id. Pursuant to the Act, a claimant is entitled to compensation if he has

served in whole or in part a sentence in prison, and, as relevant here, has been granted relief on

the basis of actual innocence of the crime for which he was sentenced. See TEX. CIV. PRAC. &

REM. CODE ANN. § 103.001(a)(1) & (a)(2)(West Supp. 2013). The amount of the lump-sum

compensation owed to an eligible exoneree is determined by multiplying $80,000 times the

number of years served in prison, expressed as a fraction to reflect partial years. 3 See id.,

103.052(a)(1). Thus, according to the plain language of the statute, the lump-sum compensation


    3
      The Act also provides for additional compensation to the exoneree in the form of annuity payments as well as
other benefits that are not relevant here. See §§ 103.053–.054.


                                                      –3–
awarded under the Act’s administrative remedy is based solely on the period of wrongful

incarceration and is not based on, or related to, any particular exoneree’s economic loss or lost

wages while in prison.

          Our conclusion that Phillips’s statutory lump-sum compensation does not include an

amount for his lost wages is also supported by the history of the statute. Before the Tim Cole

Act was enacted in 2009, the wrongful imprisonment statute allowed an eligible exoneree to

choose between an administrative remedy entitling the exoneree to $50,000 for each year

imprisoned or filing a lawsuit against the State for economic damages, including lost wages. In

re Blair, 408 S.W.3d at 847–48. The Act abolished the cause of action for damages, however,

leaving only the administrative remedy and increased the amount of lump-sum compensation

from $50,000 to $80,000 per year of imprisonment. In re Blair, 408 S.W.3d at 848. Nothing in

the legislative history indicates the increase in the lump-sum compensation was for lost wages.

          Tucker argues that because exonerees must release their right to pursue a federal civil

rights lawsuit to receive compensation under the Act, 4 the statutory scheme is analogous to a

settlement offer and, therefore, any portion of the compensation that can be deemed attributable

to lost wages is community or marital property subject to division under the family code. As

Tucker concedes, however, the Act itself does not characterize any portion of the monetary

compensation awarded under the Act as lost wages. On the contrary, all eligible exonerees are

entitled to compensation based solely on the number of years wrongfully incarcerated multiplied

by $80,000 without regard to the exoneree’s education, work history, earning capacity, or other

evidence of the economic losses incurred while wrongfully imprisoned.

           Nevertheless, Tucker contends nothing in the statute itself, its history, or its purpose

precludes a trial court from classifying a portion of the compensation received under the Act as

   4
       See § 103.153.


                                                –4–
community or marital property. She makes a policy argument that as Phillips’s spouse, she also

suffered financially and emotionally from his wrongful incarceration and as such should be

entitled to a portion of the statutory compensation. Certainly the Legislature is not unaware of

the fact that the families of those wrongfully incarcerated may also suffer. Indeed, the Act

contains a provision for the recovery of unpaid child support payments that became due during

imprisonment for distribution to the obligee under the child support order. See § 103.052(a)(2)

and (c). In fact, Tucker was paid child support under this provision. Additionally, the Act

permits the heirs of a deceased person who would have been entitled to statutory compensation if

living to recover the lump-sum compensation under section 103.052. See § 103.001(c). 5 But

nowhere in the Act does the Legislature provide compensation for the spouse of an exoneree.

Allowing spouses and former spouses of the wrongfully convicted to sue the exoneree for a

portion of their statutory compensation might well require the exoneree to expend a considerable

portion of his recovery on extended legal proceedings to defend his award. Moreover, in the

case of a high wage earning exoneree, the entire amount of the lump-sum compensation award

could be subject to division as lost wages without regard to any other harm personally suffered

by the exoneree while wrongfully imprisoned. In any event, as the supreme court has previously

observed in State v. Oakley:

        [T]he question before us is not one of policy but of statutory construction, and our
        duty is to give effect to the Legislature’s intent. While the limitations in [the Act]
        may sometimes be harsh, the common-law rule was harsher still, entitling
        claimants to nothing from a state that wrongfully imprisoned them. As [the Act]
        intended to ameliorate that rule, it is the Legislature’s prerogative to set its
        boundaries.




    5
     Prior to the 2009 amendment, the statute prohibited survival of Chapter 103 claims. See State v. Oakley, 227
S.W.3d 58, 62 (Tex. 2007).


                                                      –5–
Id., 227 S.W.3d 58, 62 (Tex. 2007). As currently written, the statute simply does not permit the

spouse or former spouse of an exoneree to recover a portion of the compensation awarded under

section 103.052 as lost wages.

                                         CONCLUSION

       Under the Act, no portion of the monetary compensation Phillips received through its

administrative procedure is characterized as lost wages. Accordingly, the trial court erred in

concluding otherwise.    Our resolution of Phillips’s first argument makes it unnecessary to

address his remaining argument or Tucker’s cross-point asserting the trial court erred in denying

her request for pre-judgment interest.

       We reverse the trial court’s judgment and render judgment that Tucker take nothing on

her claims.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

130210F.P05




                                              –6–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

STEVEN PHILLIPS, Appellant                           On Appeal from the 255th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-00210-CV         V.                        Trial Court Cause No. 10-03974.
                                                     Opinion delivered by Justice Evans,
TRACI TUCKER, Appellee                               Justices FitzGerald and Fillmore
                                                     participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED that:
       Traci Tucker take nothing on her claims against Steven Phillips.
       It is ORDERED that appellant STEVEN PHILLIPS recover his costs of this appeal from
appellee TRACI TUCKER.


Judgment entered this 12th day of May, 2014.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE




                                               –7–